Title: From Thomas Jefferson to Henry Knox, 12 September 1789
From: Jefferson, Thomas
To: Knox, Henry



Sir
Paris Sep. 12. 1789.

In a letter which I had the honour of writing to the Secretary  for foreign affairs some three or four years ago, I informed him that a workman here had undertaken, by the help of moulds and other means to make all the parts of the musket so exactly alike as that, mixed together promiscuously, any one part should serve equally for every musket. He had then succeeded as to the lock both of the officer’s fusil and the souldier’s musket. From a promiscuous collection of parts, I put together myself half a dozen locks, taking the first peices which came to hand. He has now compleated the barrel, stock and mounting of the officers fusil, and is proceeding on those of the souldier’s musket. This method of forming the firearm appears to me so advantageous, when repairs become necessary, that I have thought it my duty not only to mention to you the progress of this artist, but to purchase and send you half a dozen of his officers fusils. They are packed in a box marked TI. No. 36. are sent to Havre, from whence they shall be forwarded to New York. The barrels and furniture are to their stocks, to prevent the warping of the wood. The locks are in pieces. You will find with them, tools for putting them together, also a single specimen of his souldier’s lock. He formerly told me, and still tells me, that he shall be able, after a while, to furnish them cheaper than the common musket of the same quality; but at first they will not be so cheap in the first cost, tho’ the economy in repairs will make them so in the end. He cannot tell me exactly at what price he can furnish them. Nor will he be able immediately to furnish any great quantity annually; but with the aid of the government he expects to enlarge his establishment greatly. If the situation of the finances of this country should oblige the government to abandon him, he would prefer removing with all his people and implements to America, if we should desire to establish such a manufacture, and he would expect our government to take all his implements on their own account at what they have cost him. He talked of about 3000 guineas. I trouble you with these details, and with the samples 1. That you may give the idea of such an improvement to our own workmen, if you think it might answer any good end. 2. That all the arms he shall have for sale may be engaged for our government, if he continues here and you think it important to engage them. 3. That you may consider and do me the honour of communicating your determination whether, in the event of his establishment being abandoned by this government, it might be thought worth while to transfer it to the United States on conditions somewhat like those he has talked of. I have the honor to be with sentiments  of the most perfect esteem & respect, Sir, Your most obedient humble servant,

Th: Jefferson

